Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.

Detailed Action

2.	This Office Action is in response to the Amendment filed 11/18/2020.  Claims 1, 8 and 15 have been amended.  Claims 1-20 are presented for examination.

Claim Objections

3.	Claims 2, 9 and 16 are objected to because of the following informalities:
	On line 3 of claim 2, line 4 of claim 9 and line 5 of claim 16: “the amount of instances” is suggested to be “the number of instances”.
Appropriate correction is required.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,305,724.  
.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,305,724 contain similar element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  For example, compare the instant independent claim 1 with the patented independent claim 1:

Instant application 16/397,352
Parent application US 10,305,724
Claim 1. A method of managing applications, the method comprising:

receiving, by one or more processors, a first request for execution by a first application;












determining, by the one or more processors, a number of instances of the first application loaded in volatile memory;











determining, by the one or more processors, the state of each instance of the first application loaded in the volatile memory;

loading, by the one or more processors, a new instance of the first application into the volatile memory to process the first request when all instances of the first application are in a busy state and the number of instances of the first application loaded in the volatile memory is below a threshold amount of instances.
Claim 1. A method of managing applications on an application execution system, the method comprising:
receiving, by one or more processors, a first instruction to execute a first application from a front-end server;
retrieving and loading, by the one or more processors, a first instance of a first application into volatile storage in response to receiving the first instruction;
executing, by the one or more processors, the first instance of the first application; 
transmitting, by the one or more processors, a result indicator to the front-end server, the 
after transmitting the result indicator, determining, by the one or more processors, whether the first application meets one or more criteria; and retaining, by the one or more processors, the first instance of the first application in volatile storage when the first application meets the one or more criteria, wherein the one or more criteria comprise at least one of: exceeding a number of respective application instances of the first application in volatile storage available for handling new requests; or exceeding a number of errors encountered during execution of the first application;

determining a state of the first instance of the first application, wherein the state of the first instance may be available or busy; and

receiving and loading, by the one or more processors, a first instance of a new version of the first application into volatile storage when a state of all instances of the first application is busy.



Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).




Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ashcraft et al. (US 7,877,482 B1), hereinafter “Ashcraft”.

9.    As to claim 1, Ashcraft teaches a method of managing applications, the method comprising:
receiving, by one or more processors, a first request for execution by a first application (i.e., receiving a request from a client to execute a specified application) (col. 8, lines 60-65 and col. 11, lines 13-27);
determining, by the one or more processors, a number of instances of the first application loaded in volatile memory (i.e., actively manage application instances in volatile memory through a live process cache, wherein the cache contains other instances of App 1 as well as instances of other requested applications) (col. 10, lines 58-60 and col. 11, lines 13-27);
determining, the one or more processors, the state of each instance of the first application loaded in the volatile memory (i.e., actively manage application instances in volatile memory through a live process cache, wherein the cache contains other instances of App 1 as well as instances of other requested applications.  These application instances are either “busy” or “available”) (col. 10, lines 58-60 and col. 11, lines 13-27);
loading, by the one or more processors, a new instance of the first application into the volatile memory to process the first request when all instances of the first application are in a busy state (if the cache does not return an available “App 1” instance [i.e., all instances of the first application are busy], the App 1 code is loaded onto the selected generic instance and the App 1 instance is loaded into the live process cache) (col. 11, lines 41-46) and the number of instances of the first application loaded in the volatile memory is below a threshold amount of instances (the application server may limit the number of instances of a respective application to ensure that other requested applications have access to sufficient volatile memory to service their requests) (col. 10, lines 40-54).

10.	As to claim 2, Ashcraft teaches the method of claim 1, further comprising: receiving a second request for execution with the first application; determining the number of instances of the first application loaded in the volatile memory is at or above the threshold amount of instances; monitoring the instances of the first application loaded in the volatile memory until a state of one of the instances of the first application is available; 2Application No.: 15/188,293 Docket No.: GOOGLE 3.0-2015 CONexecuting the second request with the available instance of the first application (i.e., if there are no generic instances available, the process waits for a generic instance clone to be available) (col. 11, lines 34-52).
Ashcraft teaches the method of claim 1, further comprising: receiving a request for execution with the first application; determining one of the instances of the first application loaded in the volatile memory is available; executing the second instruction with the available instance of the first application (i.e., upon receiving a request for “App 1”, the application server queries the cache for an available “App 1” instance for handling the request.  If the cache returns an available “App 1” instance, the request is forwarded to the returned instance for processing) (col. 11, lines 34-39).

12.	As to claim 4, Ashcraft teaches the method of claim 1, further comprising: retaining at least one of the instances of the first application in the volatile memory after the at least one of the instances finishes executing a request (i.e., after returning the result to the request, the application server can either remove or retain the application instance of the respective application in volatile storage for responding to future requests for the application) (col. 10, lines 4-56).  

13.	As to claim 5, Ashcraft teaches the method of claim 1, further comprising: determining, for at least one instance of the instances of the first application in the volatile memory, the time period the at least one instance has been processing a request with the first application; and terminating the at least one instance when the time period is greater than a threshold time period (i.e., an application instance that consumes resources above a corresponding threshold may be terminated) (col. 15, lines 15-34).
 
Ashcraft teaches the method of claim 1, further comprising: determining, for at least one instance of the instances of the first application in the volatile memory, the amount of processing resources the at least one instance has used in handling a request with the first application; and terminating the at least one instance when the amount of processing resources is greater than a threshold resource amount (i.e., an application instance that consumes resources above a corresponding threshold may be terminated) (col. 15, lines 15-34).  

15.	As to claim 7, Ashcraft teaches the method of claim 6, wherein the processing resources include: CPU time, elapsed time, memory usage, communication bandwidth, and/or number of system function calls made (i.e., the threshold may depend on the amount of processing resources such as CPU time, total elapsed real time, memory, communication bandwidth, and number of system function calls) (col. 15, lines 15-34).  

16.    As to claims 8-20, claims 8-20 are corresponding system and non-transitory computer readable storage medium claims that recite similar limitations as of method claims 1-7 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

Response to Arguments

17.	In the Remarks, Applicants argued in substance that 
A)	Ashcraft fails to teach or suggest loading application instances “when … the number of instances of the first application loaded in the volatile memory is below a threshold amount of instances”, as found in claim 1 (Recited in page 10 of the Remarks)
	As to point (A), before addressing the arguments, Examiner respectfully submits that the Applicants amended claims 1, 8 and 15 to claim the limitation “when … the number of instances of the first application loaded in the volatile memory is below a threshold amount of instances” and recited “Support for the amendments may be found, by way of example only, in at least paragraph [0062] and Figure 4A of Applicant’s specification.”   However, in the same analogous art, at Fig. 4A and col. 10, lines 40-54, Ashcraft discloses the same thing:
“For applications that meet the predefined criteria (414-Yes), the application server retains the respective applications in volatile storage for responding to future requests for the application (420). In some embodiments, the application server retains more than one application instance of the respective application in volatile storage in accordance with predefined caching criteria. In some embodiments, the application server limits the number of application instances in volatilePage 18 of 34Attorney Docket: 6107-0368PUS2 storage. For example, the application server may limit the total number of application instances in volatile memory to ensure that there is sufficient volatile memory for other processing tasks. Alternatively, the application server may limit the number of instances of a respective application to ensure that other requested applications have access to sufficient volatile memory to service their requests.”

Since, Ashcraft discloses that “For example, the application server may limit the total number of application instances in volatile memory to ensure that there is sufficient volatile memory for other processing tasks. Alternatively, the application server may limit the number of instances of a respective application to ensure that other requested applications have access to sufficient volatile memory to service their requests”, hence, Ashcraft does teach “when … the number of instances of the first application loaded in the volatile memory is below a threshold amount of instances”, as claimed in claim 1.

18.	Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.

Conclusion

19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

20.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441